Citation Nr: 9919569	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1.  Entitlement to service connection for residuals of 
infection of the right submaxillary gland.

2.  Entitlement to service connection for residuals of 
infection of the left submaxillary gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

This appeal ensues from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
swollen glands/throat in both sides of the neck.  The 
veteran, who served on active duty from July 1947 to July 
1950, appealed that decision to the Board of Veterans' 
Appeals (BVA or Board), and the case was referred to the 
Board for appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability of the right submaxillary gland.

2.  There is no competent medical evidence of a nexus between 
the reported surgical removal of the left submaxillary gland 
and the veteran's active service.  


CONCLUSIONS OF LAW

1.  The claim for residuals of infection of the right 
submaxillary gland is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim for residuals of infection of the left 
submaxillary gland is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of infection of the right 
submaxillary gland and service connection for residuals of 
infection of the left submaxillary gland.  The Board must 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well-grounded.  See 30 U.S.C. A. 
§ 5107(a).  In the absence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to this claim, and the claim must fail.  See Epps 
v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).

To establish that a claim for service connection is well-
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, medical evidence showing 
that the veteran currently has a disability, and that a nexus 
exists between that disability and the in-service injury or 
disease.  Id.  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).


I.  Right Submaxillary Gland

Service medical records document that the veteran received 
in-service treatment for an abscess of the right submaxillary 
salivary gland in 1950.  In February 1950, the veteran was 
hospitalized for treatment of an acute abscess without 
lymphangitis of the right submaxillary gland.  During the 
hospitalization the veteran underwent a probe and incision of 
the submaxillary gland.  A discharge examination performed in 
July 1950 shows that the veteran had a tender, swollen 
submaxillary gland on the right at the time of separation 
from service.  In March 1996 the veteran sought treatment 
from James H. Callis, M.D.  He presented with complaints of 
pain and swelling in the neck and he reported that he was 
having difficulty swallowing.  No diagnosis was recorded.  In 
August 1997 the veteran underwent a VA examination.  The VA 
examiner noted that the veteran had not experienced any 
symptoms since the time of his active service and that his 
general health was good.  No diagnosis pertaining to the 
right submaxillary gland was recorded following the 
examination.

Based on this evidence, the Board finds that there is no 
diagnosis of a current disability due to residuals of 
infection of the right submaxillary gland.  The record lacks 
competent medical evidence to establish that the veteran 
currently has any disability due to residuals of infection of 
the right submaxillary gland treated during service.  In the 
absence of a current disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
such, this claim must be denied as not well grounded.


II.  Left Submaxillary Gland

The veteran also claims that he is entitled to service 
connection for residuals of infection of the left 
submaxillary gland.  In support of this claim, the veteran 
asserts that he underwent surgery during service for the 
removal of the left submaxillary gland.  Service medical 
records do not support this assertion, and in fact, the 
service medical records do not document that the veteran ever 
received any medical treatment for the left submaxillary 
gland.  The July 1950 discharge examination shows that the 
veteran reported that he underwent an amputation of the 
distal phalanges of the left second digit in 1948, but he 
denied undergoing any other surgeries.  The veteran reported 
similar information in his initial application for VA 
benefits filed in August 1950.  

During the August 1997 VA examination, the veteran provided 
the VA examiner with a medical history of undergoing surgery 
for the removal of a left submaxillary gland during service.  
The veteran reported that he had had no further complaints 
regarding the submaxillary gland.  Examination apparently 
disclosed an absent left submaxillary gland, but no scar or 
disfigurement.  The examiner's diagnosis was "status post 
surgical removal, left submaxillary node secondary to 
infection; well-healed, without sequelae."  The examiner 
indicated that he did not have the veteran's claims file for 
review.

While the veteran is competent to provide lay testimony that 
he underwent surgery, he is not competent to provide 
testimony regarding the specific type of surgery that was 
performed.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In any event, because service medical records do not 
document any treatment of the left submaxillary gland, the VA 
examiner's medical opinion and diagnosis is based on an 
inaccurate history given by the veteran.  Consequently, that 
medical opinion is not competent medical evidence to well-
ground the veteran's claim.  See LeShore v. Brown, 8 Vet.App. 
406 (1995).  Accordingly in the absence of evidence of a 
well-grounded claim, the claim must be denied.  


III.  Conclusion

The veteran failed to meet his initial burden of submitting 
evidence of a well-grounded claim for service connection.  
Therefore, the VA is under no duty to assist him in 
developing the facts pertinent to this claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well-ground his claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 
5103(a)(1998);  McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well-ground his claim and to explain 
why his current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of infection of the right 
submaxillary gland is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of the left submaxillary 
gland is denied.




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

